Exhibit 10.1

EMPLOYMENT AGREEMENT

(Brady R. Shirley; President and Chief Executive Officer)

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 14, 2016 by and
between DJO Global, Inc. (the “Company”) and Brady R. Shirley (the “Executive”).

The Company desires to continue to employ Executive and to enter into an
employment agreement embodying the terms of such employment;

Executive desires to accept such continued employment and enter into such
agreement;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company and certain of its affiliates under
the terms of this Agreement for a period commencing on November 14, 2016 (the
“Effective Date”) and ending on November 14, 2020 (the “Employment Term”) on the
terms and subject to the conditions set forth in this Agreement; provided,
however, that commencing with November 14, 2020 and on each November 14
thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 60 days prior Notice before the next
Extension Date that the Employment Term shall not be so extended.

2. Position.

(a) During the Employment Term, Executive shall serve as the Company’s President
and Chief Executive Officer. In such position, Executive shall report directly
to the board of directors of the Company (the “Board”) and have such duties and
authority as are customary for the President and Chief Executive Officer of the
Company and as shall be otherwise determined from time to time by the Board.
Executive shall also serve as a member of the Board without additional
compensation.

(b) During the Employment Term, Executive will devote Executive’s full business
time and best business efforts to the performance of Executive’s duties as
President and Chief Executive Officer of the Company and will not engage in any
other business, profession or occupation for compensation or otherwise which
would conflict or interfere with the rendition of such services either directly
or indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, (i) from engaging in charitable and
civic activities, including accepting appointment to or continuing to serve on
any board of directors or trustees of any charitable organization or
(ii) subject to the prior approval of the Board, from accepting appointment to
or continuing to serve on any board of directors or trustees of any business
corporation; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8.



--------------------------------------------------------------------------------

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $750,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined in the sole discretion of the Board at least annually. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

4. Incentive Compensation.

(a) Annual Bonus. With respect to each full fiscal year during the Employment
Term starting with the 2017 fiscal year, Executive shall be eligible to earn an
annual bonus award (an “Annual Bonus”) in such amount, if any, as may be
determined in the sole discretion of the Board, of 100% of Executive’s Base
Salary (the “Target Annual Bonus”), based upon the achievement of such
performance objectives as may be established by the Board. The Annual Bonus, if
any, shall be paid to Executive within two and one-half months after the end of
the applicable fiscal year; provided that if the audited financial statements of
the Company shall not have been completed by such date, the Annual Bonus shall
instead be payable within 30 days of such completion and no later than
December 31 of the applicable year. For 2016, Executive’s Annual Bonus will be
calculated based on the Company’s bonus terms applicable to Executive prior to
this Agreement.

(b) Equity Arrangements. Executive has agreed to purchase at least $500,000 of
shares of newly issued common stock (the “Common Stock”) of the Company at a
price equal to the per share fair market value of the Common Stock on the
purchase date (it being acknowledged that the current fair market value is
$16.46 per share) no later than 180 days after the Effective Date (the
“Co-Invest”). The Co-Invest shall be effected pursuant to the subscription
agreement attached as Exhibit B. In addition, the Company shall grant to
Executive 450,000 options to acquire shares of Common Stock no later than 30
days following the Effective Date pursuant to the option award agreement
attached as Exhibit C.

5. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (other than annual bonus and
incentive plans) as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other senior executives of the Company. Executive shall be entitled to four
weeks’ vacation per fiscal year.

Executive acknowledges that the primary business and work location for
Executive’s employment will be Vista, California. Within the 30 days following
the Effective Date, Executive shall obtain a corporate apartment in the Vista,
California metropolitan area and the Company shall reimburse Executive for the
monthly cost of such corporate apartment up to a reasonable monthly amount as
mutually agreed between Executive and the compensation committee of the Board.
The Company shall provide the foregoing benefits on an after-tax basis to the
extent any such amount is not deductible as customary business expenses on
Executive’s federal income tax return.

 

2



--------------------------------------------------------------------------------

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be advanced or promptly reimbursed by the Company in accordance with Company
policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by the Company at any time and for any reason upon Notice to
Executive and by Executive upon at least 30 days’ advance Notice of any such
resignation of Executive’s employment; provided, that in the event that the
Company terminates Executive’s employment without Cause (as defined in
Section 7(a)(ii)) after Executive has given advance Notice of his resignation
but before the end of the notice period, Executive shall receive full payment of
Base Salary, any Annual Bonus, and benefits as an active employee for the
unexpired portion of such notice period. Notwithstanding any other provision of
this Agreement, the provisions of this Section 7 shall exclusively govern
Executive’s rights to payment of compensation, severance, employee benefits and
Executive’s business expenses upon termination of employment with the Company
and its affiliates.

(a) By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause and shall terminate automatically upon the effective
date of Executive’s resignation other than as result of a Constructive
Termination (as defined in Section 7(c)(ii)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
and continued failure to substantially perform Executive’s duties (other than
any such failure resulting from the Executive’s Disability or any such failure
subsequent to the Executive being delivered notice of the Company’s intent to
terminate the Executive’s employment without Cause), (B) indictment for,
conviction of, or a plea of nolo contendere to, (x) a felony (other than
traffic-related) under the laws of the United States or any state thereof or any
similar criminal act in a jurisdiction outside the United States or (y) a crime
involving moral turpitude that could be injurious to the Company or its
reputation, (C) the Executive’s willful malfeasance or willful misconduct which
is materially and demonstrably injurious to the Company, (D) any act of fraud by
the Executive in the performance of the Executive’s duties or (E) Executive’s
material breach of any of the Company’s material policies. The determination of
Cause shall be made by the Board, with Executive required to recuse himself from
all deliberations and decisions with respect thereto.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive:

(A) the Base Salary and unused vacation accrued through the date of termination,
payable within fifteen days following the date of such termination;

 

3



--------------------------------------------------------------------------------

(B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 4 (except to
the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company, in which case such amount shall be
paid in full at the earliest such time as is provided under such arrangement);

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided, that claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination of employment; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 7(a)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(b) Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated, after providing Executive reasonable
accommodation, and is therefore unable, for a period of nine consecutive months
or for an aggregate of 12 months in any 18 consecutive month period, to perform
Executive’s duties. The period of nine months shall be deemed continuous unless
Executive returns to work for a period of at least 30 consecutive days during
such period and performs during such period at the level and competence that
existed prior to the beginning of the nine-month period. Such incapacity is
hereinafter referred to as “Disability”. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third qualified independent
physician which third such physician shall make such determination. The
determination of Disability made by such physician in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement and
any other agreement between any Company and Executive that incorporates the
definition of “Disability”.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive (A) the Accrued Rights and (B) a pro rata portion of the actual
Annual Bonus paid for the year of termination, payable on the date when bonuses
are otherwise paid to executives.

 

4



--------------------------------------------------------------------------------

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) By the Company Without Cause or Resignation by Executive as a result of
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive as a result of a Constructive
Termination.

(ii) For purposes of this Agreement, a “Constructive Termination” shall be
deemed to have occurred upon (A) the failure of the Company to pay or cause to
be paid Executive’s Base Salary or Annual Bonus (if any) when due; (B) a
reduction in Executive’s Base Salary or Target Annual Bonus opportunity
percentage of Base Salary (excluding any change in value of equity incentives or
a reduction in Base Salary affecting substantially all similarly situated
executives by the same percentage of base salary); (C) any diminution in
Executive’s title or any substantial and sustained diminution in Executive’s
duties; (D) a relocation of Executive’s primary work location more than 50 miles
without Executive’s prior written consent (other than as contemplated by this
Agreement); (E) a Company Notice to Executive of the Company’s election not to
extend the Employment Term; or (F) a failure to elect or reelect or the removal
as a member of the Board; provided, that none of these events shall constitute
Constructive Termination unless the Company fails to cure such event within 30
days after Notice is given by Executive specifying in reasonable detail the
event which constitutes Constructive Termination; provided, further, that
“Constructive Termination” shall cease to exist for an event on the 60th day
following Executive’s knowledge thereof, unless Executive has given the Company
Notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a pro rata portion of the actual Annual Bonus that would have been earned
for the year of termination, payable on the date when bonuses are otherwise paid
to executives and after Executive has entered into a release of claims set forth
below, based upon the percentage of the fiscal year that shall have elapsed
through the date of Executive’s termination of employment;

 

5



--------------------------------------------------------------------------------

(C) subject to Executive’s continued compliance with the provisions of Sections
8 and 9, payment, of an amount equal to (x) one and one-half multiplied by
(y) the sum of the annual Base Salary amount plus Executive’s Target Annual
Bonus amount for the year of termination, which shall be payable to Executive in
equal installments in accordance with the Company’s normal payroll practices, as
in effect on the date of termination of Executive’s employment, for 18 months
after the date of such termination; provided, that the aggregate amount
described in this clause (C) shall be reduced by the present value of any other
cash severance benefits payable to Executive under any other severance plans,
programs or arrangements of the Company or its affiliates; and

(D) continued coverage under the Company’s group health (subject to Executive’s
election for COBRA continuation coverage election), life and disability plans on
the same terms as applicable to Executive prior to Executive’s date of
termination of employment until the earlier of (i) 18 months from Executive’s
date of termination of employment with the Company and (ii) the date such
Executive is or becomes eligible for comparable coverage (determined, to the
extent practicable, on a coverage-by-coverage and benefit-by-benefit basis)
under health, life and disability plans of another employer.

Amounts payable to Executive under subparagraphs (B), (C) and (D) above, are
subject to Executive providing a release of all claims to the Company in the
form attached hereto as Exhibit A. Following Executive’s termination of
employment by the Company without Cause (other than by reason of Executive’s
death or Disability) or by Executive’s resignation as a result of a Constructive
Termination, except as set forth in this Section 7(c)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(d) Expiration of Employment Term.

(i) Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1, unless Executive’s
employment is terminated pursuant to paragraphs (a), (b) or (c) of this
Section 7 (including, without limitation, due to a Constructive Termination
pursuant to clause (E) under Section 7(c)(ii) hereof), Executive’s termination
of employment hereunder (whether or not Executive continues as an employee of
the Company thereafter) shall be deemed to occur on the close of business on the
day immediately preceding the next scheduled Extension Date and Executive shall
be entitled to receive the Accrued Rights. Following such termination of
Executive’s employment hereunder as a result of either party’s election not to
extend the Employment Term, except as set forth in this Section 7(d)(i) and
subject to the provisions of paragraphs (a), (b) or (c) of this Section 7 as may
apply, Executive shall have no further rights to any compensation or any other
benefits under this Agreement.

(ii) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided, that the provisions of Sections 8,
9 and 10 of this Agreement, and any accrued and vested rights of Executive as of
the last day of the Employment Term, shall survive any termination of this
Agreement or Executive’s termination of employment hereunder.

 

6



--------------------------------------------------------------------------------

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 11(i) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a Notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.

(f) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates (and if Executive fails to tender such resignation within five
business days following the Company’s request for such resignation, all amounts
payable under this Section 7 other than the Accrued Rights shall be forfeited).

8. Non-Competition.

(a) The Executive acknowledges that in the course of the Executive’s employment
with the Company, the Executive will become familiar with trade secrets and
other confidential information of the Company and that the Executive’s services
will be of special, unique and extraordinary value to the Company. Therefore,
the Executive agrees that, during the Employment Term and for the 18 months
thereafter (the “Restricted Period”), the Executive shall not directly or
indirectly own, manage, control, participate in, consult with, or in any manner
engage in any business competing with any business of the Company within the
United States and any other geographical area in which the Company then engages
in business or engaged in business at any time during the Executive’s employment
with the Company (a “Competitor”). Nothing herein shall prohibit the Executive
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation that is publicly traded so long as the Executive has no
direct or indirect active participation in the business of such corporation.

(b) During the Restricted Period, the Executive shall not directly or indirectly
(i) induce or attempt to induce any employee of the Company to terminate such
employment, or in any way interfere with the employee relationship between the
Company and any such employee, (ii) hire any person who is, or at any time
during the Employment Term was, an employee of the Company or (iii) induce or
attempt to induce any customer, licensor, licensee or supplier of the Company
having a business relationship with the Company to cease doing business with the
Company or interfere materially with the relationship between any such person
and the Company

(c) The period of time during which the provisions of this Section 8 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

7



--------------------------------------------------------------------------------

(d) The parties hereto agree that the duration and area for which the covenants
set forth in this Section 8 are to be effective and are reasonable. In the event
that any court or arbitrator determines that the time period or the area, or
both of them, are unreasonable and that any of the covenants are to that extent
unenforceable, the parties hereto agree that such covenants will remain in full
force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable. The parties
intend that this Agreement will be deemed to be a series of separate covenants,
one for each and every county of each and every state of the United States of
America.

(e) Notwithstanding anything in this Section 8 to the contrary, Executive may
request a waiver from the Company with regard to any restrictions contained in
this Section by providing written notice of any such request to the Company’s
Chief Legal Officer or General Counsel. Upon receipt of any such written notice,
the Company’s Chief Legal Officer or General Counsel shall confer with the Board
regarding such request and make reasonable efforts to respond to Executive
within 15 days of receipt of such notice whether the Board (in its sole
determination) shall agree to waive any of the restrictions contained in this
Section 8.

9. Confidentiality; Non-Disparagement; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board except as may be required for Executive to discharge his employment duties
to the Company.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed (including via subpoena); provided that Executive shall give
prompt Notice to the Company of such requirement of law, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.

 

8



--------------------------------------------------------------------------------

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement (unless this Agreement shall be publicly available
as a result of a regulatory filing made by the Company or its affiliates or
otherwise is disclosed by the Company to any unaffiliated party that is not
under a restriction of confidentiality at least as restrictive as this
restriction upon Executive); provided, that Executive may disclose to any
prospective future employer the notice provisions of that part of Section 7
preceding Section 7(a) and the provisions of Sections 8 and 9 of this Agreement
provided they agree to maintain the confidentiality of such terms.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information and his rolodex (or
other physical or electronic address book); and (z) fully cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information not within Executive’s possession or control of which Executive is
or becomes aware.

(v) Nothing in this Agreement shall prohibit or restrict Executive from
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any self-regulatory organization,
any governmental agency or legislative body, including, but not limited to, any
legal department within the Company, the Securities and Exchange Commission,
and/or pursuant to the Dodd-Frank Act or Sarbanes-Oxley Act; provided that, to
the extent permitted by law, upon receipt of any subpoena, court order or other
legal process compelling the disclosure of any such information, documents, or
testimony, the Executive shall give prompt prior written notice to the Company’s
General Counsel in order to provide the Company reasonable opportunity to take
appropriate steps to protect its confidential information to the fullest extent
possible.

(b) Non-Disparagement. Executive will not, other than as required by law or by
order of a court or other competent authority, make or publish, or cause any
other person to make or publish, any statement that is disparaging or that
reflects negatively upon the Company or its affiliates, or that is or reasonably
would be expected to be damaging to the reputation of the Company or its
affiliates.

 

9



--------------------------------------------------------------------------------

(c) Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials), either alone or with third parties, at any
time during Executive’s employment by the Company and within the scope of such
employment and/or with the use of any the Company resources (“Company Works”),
Executive shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company.

(ii) All of Executive’s records regarding Company Works will be available to and
remain the sole property and intellectual property of the Company at all times.

(iii) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. If the Company is unable for any other reason to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
in connection with the foregoing.

(iv) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.

(v) The provisions of Section 8, 9 and 10 shall survive the termination of
Executive’s employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 or 9 would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

 

10



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

(b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein or as may be set forth from time to
time in the Company’s employee benefit plans and policies applicable to
Executive. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto. In the event of any
inconsistency between this Agreement and any other plan, program, practice or
agreement of which Executive is a participant or a party, this Agreement shall
control unless such other plan, program, practice or agreement specifically
refers to the provisions of this sentence.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

(f) Counterclaim; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to counterclaim and to seek recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, and such payments shall not be reduced by any compensation or
benefits received from any subsequent employer or other endeavor.

 

11



--------------------------------------------------------------------------------

(g) Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. For purposes of Section 409A of the Code, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of the
Section 409A of the Code, and references herein to Executive’s “termination of
employment” shall refer to Executive’s separation from service with the Company
within the meaning of Section 409A. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). For the avoidance of doubt, to the extent any
payment due under Section 7 is considered “non-qualified deferred compensation”
under Section 409A of the Code, such payment shall be made no earlier than the
date that is the 60th day following Executive’s date of termination of
employment from the Company. The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 11(g);
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death prior to receipt of all amounts payable to Executive
(including any unpaid amounts due under Section 7), such amounts shall be paid
to Executive’s beneficiary designated by him by Notice to the Company or, in the
absence of such designation, to his estate.

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three postal delivery days after it has been mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below in this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that Notice of change of address shall be effective only upon receipt (each such
communication, “Notice”).

 

12



--------------------------------------------------------------------------------

If to the Company, addressed to:

DJO Global, Inc.

1430 Decision Street

Vista, CA 92081

Attention: General Counsel

with a copy which shall not constitute Notice to:

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: Julia Kahr

with a copy which shall not constitute Notice to:

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, NY 10017

Attention: Gregory T. Grogan

If to Executive, to the address listed in the Company’s payroll records from
time to time.

(j) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

(k) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements”).

(l) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, provided, that, following termination of Executive’s employment, the
Company shall pay all expenses incurred by Executive in providing such
cooperation, including, without limitation, all transportation, lodging and meal
expenses (in the same level of comfort provided to Executive for his business
travel during his period of employment) and reasonable attorney fees. This
provision shall survive any termination of this Agreement.

(m) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

13



--------------------------------------------------------------------------------

(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(o) Indemnification. Without limiting and without regards to any other
indemnification provided to Executive under any other plan or agreement in which
Executive is a fiduciary or a party, the Company shall indemnify Executive and
hold Executive harmless from and against all costs, expenses, claims, losses and
liabilities (including, without limitation, fees, judgments, fines, penalties
and settlement payments) incurred by Executive in connection with any action,
suit or proceeding in which Executive is made, or is threatened to be made, a
party or a witness by reason of Executive’s performance as an officer, director
or employee of the Company or its subsidiaries or in any other capacity
(including a fiduciary capacity) in which Executive serves at the request of the
Company or its subsidiaries (each, a “Proceeding”) to the maximum extent
permitted by applicable law. If any claim is asserted with respect to which
would reasonably be expected to be entitled to indemnification, the Company
shall pay Executive’s reasonable costs and expenses (including reasonable
attorneys’ fees) with respect to any Proceeding (or cause such expenses to be
paid) on a quarterly basis; provided that Executive shall reimburse the Company
for such amounts, plus simple interest thereon at the 90-day United States
Treasury Bill rate as in effect from time to time, compounded annually, if
Executive ultimately shall be found by a court of competent jurisdiction not to
have been entitled to such indemnification. The Company or its affiliates shall
at all times maintain or cause to be maintained a directors and officers’
liability insurance and indemnification policy covering Executive which is
consistent with the policy that covers members of the Board. The provisions of
this Section 11(o) shall (i) survive any termination of Executive’s employment
with the Company, (ii) survive any termination of this Agreement and (iii) be
binding on any successor to the Company.

[Signature Page Follows this Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

 

DJO GLOBAL, INC.

      /s/Bradley J. Tandy

By:   Bradley J. Tandy Title:   Executive Vice President, General Counsel &
Secretary

 

EXECUTIVE

/s/Brady R. Shirley

    Brady R. Shirley

 

15



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims is entered into by Brady R. Shirley (“Executive”).

WHEREAS, Executive and DJO Global, Inc., with offices at 1430 Decision Street,
Vista, CA 92081 (the “Company”) entered into an Employment Agreement (the
“Employment Agreement”) dated as of November 14, 2016 that provides Executive
certain severance and other benefits in the event of an involuntary termination
of Executive’s termination without Cause or Executive’s resignation of
employment due to a Constructive Termination (each term as defined under the
Employment Agreement);

WHEREAS, Executive’s employment has so terminated; and

WHEREAS, pursuant to Section 7(c)(iii) of the Employment Agreement, a condition
of Executive’s entitlement to certain severance and other benefits thereunder is
his agreement to this Release of Claims.

NOW, THEREFORE, in consideration of the severance and other benefits provided
under Section 7(c)(iii)(B), (C) and (D), Executive agrees as follows:

1. Executive, for himself and his heirs, executors and administrators, hereby
fully and finally waives, discharges and releases the Company, including each of
the Company’s past, current and future parents, subsidiaries, and affiliates,
and its and their shareholders, members, directors, officers, and employees,
from any and all claims relating to his employment with the Company or his
termination therefrom, whether now known or later discovered, which he or anyone
acting on his behalf might otherwise have had or asserted, including, but not
limited to, any express or implied contract of employment claims, any tort
claims, claims under Title VII of the Civil Rights Act of 1964, as amended,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers Benefit Protection Act of
1990, the laws, including the labor laws of any state, including the State of
California, and all claims under related common law, statutes, and executive
orders at the federal, state and local levels of government, and any claims to
any benefits from employment with the Company other than: (i) those benefits set
forth enumerated in Section 7(c)(iii) of the Employment Agreement and (ii) any
claims for accrued and vested benefits under any of the Company’s employee
retirement and welfare benefit plans in which Executive participated immediately
prior to the date of termination of his employment.

2. Executive represents that he has not brought, and covenants and agrees that
he will not bring or cause to be brought, any charges, claims, demands, suits or
actions, known or unknown, in any forum, against the Company arising out of,
connected with or related in any way to his dealings with the Company that
occurred prior to the effective date of this Agreement, including, without
limitation, his employment or his termination; provided, however, that Executive
shall not be prevented from enforcing any rights he may have under the terms of
this Release of Claims, in accordance with the Employment Agreement.

 

A-1



--------------------------------------------------------------------------------

3. Executive acknowledges that Executive is subject to a confidentiality
covenant and other restrictive covenants, including, but not limited to, a
non-competition covenant pursuant to Section 8 and Section 9 of the Employment
Agreement and hereby reaffirms his obligations thereunder.

4. Nothing in this Release of Claims shall prohibit or restrict Executive from
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any self-regulatory organization,
any governmental agency or legislative body, including, but not limited to, any
legal department within the Company, the Securities and Exchange Commission,
and/or pursuant to the Dodd-Frank Act or Sarbanes-Oxley Act; provided that, to
the extent permitted by law, upon receipt of any subpoena, court order or other
legal process compelling the disclosure of any such information, documents, or
testimony, the Executive shall give prompt prior written notice to the Company’s
General Counsel in order to provide the Company reasonable opportunity to take
appropriate steps to protect its confidential information to the fullest extent
possible.

5. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED, IN WRITING, TO CONSULT WITH
AN ATTORNEY OF HIS CHOICE PRIOR TO SIGNING THIS AGREEMENT AND THAT HE HAS SIGNED
THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL AS HE
DEEMED APPROPRIATE. IN ADDITION, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN PROVIDED
WITH A PERIOD OF UP TO 21 DAYS IN WHICH TO CONSIDER WHETHER OR NOT TO ENTER INTO
THIS RELEASE. FURTHER, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF HIS
RIGHT TO REVOKE THIS AGREEMENT DURING THE SEVEN DAY PERIOD FOLLOWING EXECUTION
HEREOF, AND THAT THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED.

6. Nothing contained herein shall be construed as an admission by the Company of
any liability of any kind to Executive, all such liability being expressly
denied except for obligations of the Company imposed by the Employment Agreement
which survive pursuant to this Release of Claims.

 

 

Brady R. Shirley Date:                                
                                 , 20         

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBSCRIPTION AGREEMENT

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF STOCK OPTION AGREEMENT

 

C-1